*247OPINION OF THE COURT
PER CURIAM:
Appellant, Leroy Taylor, was convicted of possession of an instrument of crime and of murder of the third degree on October 28, 1976, after a nonjury trial for the fatal shooting of his neighbor, Gerald Harmon. Post-verdict motions were denied, and appellant was sentenced to a term of imprisonment of not less than one nor more than five years on the possession charge. Appellant was sentenced to a consecutive term of not less than five nor more than twenty years in prison on the murder charge. Post-verdict motions were denied, and this direct appeal followed.
Appellant raises only one issue, a challenge to the sufficiency of the evidence. Specifically, appellant contends that the prosecution failed to prove that appellant did not act in self-defense. We have reviewed the record and conclude that appellant’s claim is without merit.
Judgment of sentence affirmed.
JUDGMENT
ON CONSIDERATION WHEREOF, it is now here ordered and adjudged by this Court that the judgment of the Court of Common Pleas, Criminal Section, Philadelphia COUNTY, be, and the same is hereby affirmed.